Citation Nr: 9920443	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-31 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for gastritis.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a functional 
murmur.


REPRESENTATION

Appellant represented by:	C. G. Muse, Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1963 to 
February 1965, and from February 1965 to January 1968.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from July 1995 and October 1996 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In an August 1998 decision of the Board, the petition to 
reopen the claims for service connection for gastritis and 
functional heart murmur was denied.  On appeal to the U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court), this Board decision became the subject 
of a joint motion for remand issued in December 1998.  The 
August 1998 Board decision was vacated and the matter 
remanded for the Board to consider both issues in light of 
the Federal Circuit Court of Appeal's decision in Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).

The appellant has submitted numerous statements in support 
of his claim during the pendency of the instant appeal.  As 
to claims for service connection for irritable bowel 
syndrome, based on the evidence in the record, it seems that 
the RO has not had an opportunity to act upon the claim 
filed in March 1997.  The Board refers the issue to the RO 
to take appropriate action with respect to this claim, as 
the Board does not have jurisdiction over this claim.  
Jurisdiction does indeed matter and it is not "harmless" 
when the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
RO is to issue a rating decision.  The veteran should be 
informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1998).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).


FINDINGS OF FACT

1.  Service connection for gastritis was denied in a 
September 1969 rating decision.  The appellant did not 
appeal.

2.  The evidence submitted in support of the petition is new 
and relevant and probative of the issue at hand.

3.  Competent evidence attributing gastritis to service has 
not been presented.

4.  Service connection for a functional heart murmur was 
denied in a February 1971 Board decision. 

5.  The evidence submitted in support of the petition is 
cumulative or redundant.


CONCLUSIONS OF LAW

1.  The September 1969 rating decision denying service 
connection for gastritis is final.  New and material evidence 
sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (1998).

2.  The claim for service connection for gastritis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The February 1971 Board decision denying service 
connection for a functional heart murmur is final.  New and 
material evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for gastritis was denied in a September 
1969 rating decision on the basis that no diagnosis of such 
was made in service and on recent VA examination, no definite 
findings were made relative to a diagnosis of gastritis.  
This decision was final.

In December 1994, the appellant submitted a petition to 
reopen the claim.  In the July 1995 rating decision on 
appeal, the RO denied the petition on the basis that new and 
material evidence had not been received.  During the pendency 
of the appeal, the appellant submitted additional evidence 
and rating decisions in September 1995 and October 1995 
continued the denial.  In January 1997, the Board remanded 
the claim for the development of additional medical records.  
This development was accomplished to the extent possible and 
the appeal was returned to the Board.  The petition to reopen 
the claim was denied in an August 1998 Board decision which 
was subsequently vacated by the Court.  

Service connection for a functional cardiac murmur was denied 
in a September 1969 rating decision.  The decision was 
appealed and in February 1971, the Board denied service 
connection for a cardiac disorder, a functional murmur.  That 
decision was final.  The Board's decision was vacated by the 
Court and remanded for consideration in accordance with the 
joint Remand.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1998) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed.Cir. 1998).

The appellant has alleged that service connection for both 
claims should be granted on the basis that service medical 
records and other records have been lost.  The Board notes 
that under the law this is not a basis for service 
connection, although in circumstances such as when records 
have been destroyed, the obligation of the Board to explain 
its findings and conclusions and to consider carefully the 
benefit-of -the-doubt rule is especially heightened.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  Even as the law 
obliges the Board to review these two claims under a new and 
material evidence standard, after a complete review of both 
claims folders, the Board finds that as to any identified 
records the RO has either developed them or made a good faith 
effort to do so.  It is not apparent that any portion of the 
service medical records are missing.  VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his or her application, but is not 
obligated to assist the veteran in cases where the claim is 
not well grounded.  Any obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case and 
Supplemental Statements of the Case issued after 1969 and in 
the Board's Remand for further development issued in January 
1997.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).


Gastritis

The evidence before the RO at the time of the prior September 
1969 denial is summarized as follows:

An original claim wherein the appellant filed for service 
connection for any conditions found except for those incurred 
during his post-service automobile accident.

Service medical records that documented gastrointestinal 
complaints in 1963 and 1964.  No diagnosis of gastritis was 
rendered in service.

VA Medical Center records were submitted from April 1969 that 
summarized his treatment after an automobile accident.

A VA examination was conducted in August 1969.  The examiner 
diagnosed gastritis and referenced a gastrointestinal X-ray 
that was essentially negative.

Evidence submitted or associated with the claims folder since 
September 1969 consisted of the following:

VA medical records and private medical records not pertaining 
to the disability at issue.  Additional duplicate copies of 
service medical records were also submitted.

Additional records from the April 1969 admission document the 
use of a nasogastric tube to prevent an ileus after abdominal 
injuries.

Private medical records dated in November 1994 that 
documented a complaint of irregular bowel habits.  After an 
upper gastrointestinal series was completed Dr. Spence 
diagnosed irritable bowel syndrome.

Private medical records from March through August 1995 were 
associated with the file that includes a diagnosis of 
gastritis due to helicobacter pylori and subsequent 
treatment.

Dr. Scott diagnosed irritable bowel syndrome in July 1996.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

At the time of the previous final denial, there was evidence 
of complaints in service of epigastric distress with no 
diagnosis of gastritis offered.  There was a current 
diagnosis of gastritis after the August 1969 VA examination, 
conducted more than a year after separation from service and 
referencing a normal gastric X-ray.

The denial was based on a finding that gastritis was not 
diagnosed in service and that a diagnosis of gastritis in the 
August 1969 examination was based on no definitive findings 
relative to the condition.  In essence, the RO rejected the 
post service diagnosis of gastritis because of the absence of 
findings to support the diagnosis.  This theory is compatible 
with Cross v. Derwinski, 2 Vet. App. 150 (1992).  Therefore 
the claim was denied due to a lack of an inservice diagnosis 
and an accepted post-service diagnosis of gastritis.

Gastritis was diagnosed in March 1995.  This is new and 
material evidence as it is competent evidence of post-service 
gastritis and cures an evidentiary defect associated with the 
prior denial.  We again note that one of the reasons for the 
prior denial was the absence of an acceptable post service 
diagnosis of gastritis.  In this case, the submission of 
competent evidence of gastritis is relevant and probative of 
the issue at hand.  See Sagainza v. Derwinski, 1 Vet. App. 
575, 579 (1991).  Accordingly, the claim for service 
connection for gastritis is reopened.

Service Connection for Gastritis

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

In a November 1961 pre-induction examination, the appellant 
denied a history of frequent indigestion or stomach trouble.  
His abdomen and viscera were normal.  His abdomen and viscera 
were normal on examination in February 1963.  In September 
1963, the appellant reported burning epigastric pain that 
morning without vomiting.  The diagnosis was questionable 
indigestion.  In June 1964 he complained of pain in his 
stomach for the past 2 weeks without vomiting or diarrhea.  
No diagnosis was offered.  In June and October 1964 he 
complained of an upset stomach.  The examiner indicated that 
he was an unusually gastrointestinally- conscious patient 
with a history of epigastric distress and alternating minimal 
changes in his colonic function.  In an undated report of 
medical history after 21 months of service, he denied 
frequent indigestion and stomach trouble.  His abdomen and 
viscera were normal on examination in November 1964.  In a 
January 1966 examination the appellant denied frequent 
indigestion and stomach trouble and his abdomen and viscera 
were normal on examination.  In August 1967 the appellant 
denied frequent indigestion or stomach trouble and his 
abdomen and viscera were normal on examination.

A VA Medical Center hospital summary from an April 1969 
admission after an automobile accident wherein the appellant 
sustained multiple fractures.  With regard to the 
gastrointestinal system, on admission there was peristalsis 
and peristalsis remained active.  However, on X-ray there was 
considerable gas and it was presumed that he might get an 
ileus.  He was therefore treated with nasogastric suction for 
two days.  He was given intravenous fluids in preference to 
oral nutrition until normal peristaltic action resumed.

A VA examination was conducted in August 1969.  On physical 
examination there was right upper abdominal tenderness.  
There were no masses and no point tenderness.  Gastritis was 
indicated as a diagnosis with a notation to see the X-ray.  
The associated upper gastrointestinal study revealed no gross 
abnormalities in the esophagus.  The stomach, duodenum and 
duodenal loop were regular in outline with no evidence of 
extrinsic or intrinsic pathology.  The radiologist concluded 
that the study was essentially negative.

November 1994 records from Dr. Spence recorded a complaint of 
irregular bowel habits.  On examination his abdomen was soft 
and flat.  There was no organomegaly, no masses or 
tenderness.  Bowel sounds were normal.

A November 1994 report of upper gastrointestinal series with 
small bowel follow-through was submitted.  The X-rays showed 
a small hiatal hernia with reflux, changes suspicious of 
peptic ulcer disease with no ulcer crater demonstrated, and a 
normal small bowel series.  A barium enema was unremarkable.  
There were no masses, inflammation or obstruction identified.  
In December 1994, Dr. Spence felt the appellant had irritable 
bowel syndrome.

Results of a gastric biopsy in March 1995 revealed 
superficial chronic gastritis with positive helicobacter 
pylori.  Mild gastritis was found on gastroscopy in March 
1995.  In May 1995 the appellant began treatment for the 
gastritis and in August 1995, Dr. Spence indicated that the 
helicobacter pylori gastritis had been successfully treated.  
In December 1995 he complained of constipation.

In July 1996 records, Dr. Scott diagnosed irritable bowel 
syndrome.  The appellant's abdomen was mildly protuberant and 
nontender.

Competent evidence of gastritis in service is not of record.  
Although there are multiple complaints of gastrointestinal 
upset between 1963 and 1964, gastritis was never diagnosed.  
Additionally, after October 1964, the appellant repeatedly 
denied any stomach ailments and subsequent examinations of 
abdomen and viscera were normal.  This evidence supports a 
conclusion that any gastrointestinal problems were acute and 
resolved prior to his separation from service.

Competent evidence of post-service gastritis is of record in 
1995.  Lacking is a competent medical opinion that attributes 
that diagnosis to an inservice disease or injury, and in this 
case the inservice complaints.

The only evidence that attributes post-service gastritis to 
service is that of the appellant.  Lay testimony is 
competent only when it regards features or symptoms of 
injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  The 
appellant lacks the medical expertise to render a competent 
diagnosis as to his inservice complaints or a competent 
diagnosis linking any post-service gastritis to service.  
The Board has examined the April 1969 post-accident 
hospitalization records.  Gastritis was not diagnosed during 
this hospitalization and contrary to the appellant's 
assertions, there is no competent evidence that the 
treatment rendered to prevent an ileus was in any way 
related to gastritis.  Lacking competent evidence that 
attributes post-service gastritis to service, the claim for 
service connection for gastritis is not well grounded.

The evidence of record includes other diagnoses, including 
ulcer disease, a hiatal hernia and irritable bowel.  The 
Board has ordered the RO to address the irritable bowel issue 
since the veteran has claimed service connection for that 
entity.  However, the only issue before the Board relates to 
the gastritis.  Ulcer disease, a hiatal hernia and irritable 
bowel are not synonymous with gastritis and are not 
inextricable intertwined with a claim for gastritis.  
Certainly, a prior denial of service connection for gastritis 
does not constitute a denial of service connection for all 
other digestive tract disorders.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in prior 
Statements of the Case and Supplemental Statements of the 
Case.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996)  

Although the RO did not specifically state that it denied the 
appellant's service connection on the basis that it was not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (remedy 
for deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error, 
of the decision by agency of original jurisdiction).  
Accordingly, the Board must deny these claims as not well 
grounded.

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza.  The result is the 
same.

Functional Heart Murmur

The evidence before the Board at the time of the prior 
February 1971 denial is summarized as follows:

An original claim for service connection for a heart 
condition.

In a November 1961 pre-induction examination the appellant 
reported no history referable to a heart complaint.  On 
examination his heart was normal.  On examination in February 
1963 his heart was normal.  He had no complaints referable to 
his heart after 21 months of service.  In a November 1964 
examination his heart was normal.  In January 1964, a grade 
I/IV soft early functional systolic murmur over the left 
sternal border, second intercostal space was noted.  He 
reported no complaints referable to his heart.  In January 
1966 a functional murmur was noted.  In August 1966 he 
reported chest pain which was diagnosed as a bruise to the 
chest wall.  He was examined in August 1967 for separation 
and no murmur was noted, the heart was normal.  The appellant 
reported no complaints of chest pain or pressure and no 
palpitations.  Chest X-rays were normal throughout service 
and an electrocardiogram in October 1967 was normal.

The discharge summary from his admission to the hospital 
after the car accident in April 1969 did not indicated a 
functional murmur.  A VA examination in August 1969 included 
an electrocardiogram that noted sinus arrhythmia with low 
voltage that was probably within normal limits.  There was 
not much change since April 1969 except for the arrhythmia.  
Examination of his cardiovascular system revealed normal 
peripheral vessels and cardiac size.  A faint systolic 
roughness of the aortic first sound was heard in the forward 
bending position.  This sound was not transmitted.  His chest 
pain was brought on by nervousness.

Evidence submitted or associated with the claims folder in 
relation to service connection for a functional heart murmur 
since the February 1971 Board decision consisted of the 
following:

VA records and private medical records not pertaining to the 
disability at issue have been submitted.  Additional copies 
of service medical records were submitted.

The appellant has submitted additional statements in support 
of his claim alleging that since s murmur was identified in 
service it should be service connected.  He contended that he 
had chest pain since being diagnosed with a murmur in service 
and the service failed to conduct sufficient examinations to 
diagnose his problem.

An additional two pages of medical records from the April 
1969 admission after the automobile accident were submitted.  
No findings relative to the heart were reported.

In January 1992 he was examined by a private cardiologist, 
Dr. Carmichael.  The report noted a previously diagnosed 
heart murmur.  The appellant reported no problems over the 
years that the physician could relate to the heart murmur.  
On examination his heart size was normal.  There was a soft, 
fourth heart sound and no S-3.  There was a very faintly 
audible mid-systolic murmur at the mid-left sternal margin 
that was not thought to be an organic murmur of any kind.  It 
was not representative of valvular disease or defects in 
septation.  It appeared to be totally functional.  There was 
no diastolic murmur.  A functional systolic murmur without 
evidence of heart disease was diagnosed.  An 
electrocardiogram was within normal limits.  Dr. Carmichael 
concluded that there was no significant murmur and there 
certainly need be no service connection in that regard.

On examination by Dr. Spence in November 1994, regular sinus 
rhythm was noted without murmur, gallop or rub.

In a treadmill examination conducted in September 1996, there 
were some very subtle areas of decreased uptake in the 
anterior and inferior wall regions.  These did not show 
significantly on the rest images.  There was no evidence of 
ischemic change.  He had an abnormal resting 
electrocardiogram.  Auscultation of the heart post-exercise 
revealed a grade I-II/VI systolic ejection murmur at the 
pulmonic area.  No diastolic component was heard.

Private medical records from January 1997 noted a heart 
murmur that was thought to be functional.  An 
electrocardiogram performed at the VA Medical Center in 
February 1997 revealed a right bundle branch block.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.  The Board denied 
service connection for a functional heart murmur on the basis 
that the murmur identified in service was not considered to 
be a disability under the law and of no clinical 
significance.  At the time of the denial the evidence 
consisted of an inservice identification of a functional 
heart murmur and a current diagnosis of a functional heart 
murmur.  What was lacking was a competent medical opinion 
that indicated that the murmur was the result of a disease or 
injury experienced in service.  

The evidence submitted subsequent to the prior Board decision 
does not cure this defect, therefore it is not new and 
material.  The medical records and statements not associated 
with a murmur are irrelevant and therefore not significant 
with regard to the merits of this claim.  In recent medical 
records that identify a current heart murmur, this diagnosis 
is cumulative of the inservice identification and not new and 
material.  Additional evidence confirming a previously known 
fact is cumulative.  No competent examiner has subsequently 
attributed the murmur to a disease or injury in service.  In 
fact, the murmur has consistently been termed functional and 
Dr. Carmichael specifically indicated that it was not 
attributable to cardiac disease or to service.  As this 
additional evidence fails to provide a link between the 
murmur and an inservice disease or injury, it is not new and 
material.  Although current medical records from 1997 
indicate that the appellant has developed a right bundle 
branch block, this has not been associated at all by any 
competent examiner to the murmur.  It is therefore irrelevant 
and accordingly not new and material.  No evidence submitted 
since the prior final Board decision is new and material.

The Board again notes that the finality issue is limited to 
the prior denial of a murmur.  There is no competent evidence 
that other cardiac findings, including the bundle branch 
block are due to or associated with the murmur.

Lay Testimony

The appellant has submitted multiple statements in support 
of both claims since the time of the previous denials.  In 
brief, the appellant has contended that based on stomach 
complaints in service and a functional murmur identified in 
service, service connection is warranted for gastritis and a 
functional murmur, respectively.  Lay testimony is competent 
only when it regards features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one 
linking a current disability to service.  Layno v. Brown, 6 
Vet. App. 465. 469-70 (1994).  Accordingly, any statement 
submitted by the appellant that attempts to diagnose an 
inservice complaint or link a current disability to service 
is incompetent evidence.  This is so as the appellant lacks 
the medical expertise necessary to diagnose gastritis or to 
determine that a functional murmur is related to a disease 
or injury not noted in service.  Any statement of the 
appellant as to what a doctor told him is insufficient to 
establish a medical diagnosis.  The connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence, and therefore, 
could not ground a claim, Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995), Marciniak v. Brown, 10 Vet. App. 198 
(1997).  Therefore, it follows that as the additional 
statements submitted by the appellant in support of his 
claim are incompetent, they cannot be new and material 
evidence.  A lay statement insufficient to well ground a 
claim cannot be said to be so significant as to be new and 
material warranting reopening of a previously denied claim.


ORDER

The petition to reopen the claim for service connection for 
functional heart murmur is denied.  Service connection for 
gastritis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

